DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
Claims 1, 6-11, 13-16, 18-23 and 30-36 are pending in the application.  Claims 2-5, 12, 17 and 24-29 have been cancelled.
Amendments to claims 1, 6-11, 13-16, 18-23 and 30-36, filed on 4/4/2022, have been entered in the above-identified application.
	


Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 6-11, 13-16, 18-23, 30-33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (US 2015/0071978 A1). 

Regarding claims 1, 9, 14-16, 18-19, 21-22 and 31, Chang teaches a clothing and covering system with various functions comprising at least one item, having at least one layer, at least one fabric, and at least one function (Abstract).  Chang teaches that at least one function is selected from the group consisting of (among others) seamless footwear, odor absorption and cleansing (Abstract).  Chang teaches that said at least one function comprises seamless footwear which provides comfort for foot by using sock like seamless material in one piece to wrap foot for footwear; wherein said seamless footwear is selected from group consisting of single layer, multiple layer, inner layer, middle layer, and outer layer; wherein said footwear is selected from group consisting of shoe, boot, slipper, sneaker, skate, ski footwear, swim footwear, and diving footwear; and said seamless material is selected from group consisting of natural fabric, synthetic fabric, plastic, bio-plastic, rubber, and silicon gel ([0036] and claim 16; also see [0052]).  Chang teaches that at least one fabric comprises natural fabric selected from the group consisting of (among others) spider silk (a first yarn and a bacteriostatic article as claimed), wherein the natural fabric can be interwoven with synthetic fabric and/or elastic fabric (a second yarn as claimed) ([0026]-[0027]; also [0025]).  Chang also teaches clothing and coverings having features including knitting (among others) ([0017]).  Chang teaches that, for the clothing and covering system, the cleansing ingredient can eliminate bacteria and odor (alternatively, a bacteriostatic article as claimed) ([0055]-[0056]; also [0043]). 

With regard to the claimed limitations of an “upper” and “a plurality of knit loops formed from the first yarn and the second yarn,” the examiner notes that providing a sock-like seamless footwear in the configurations taught by Chang (e.g. in one piece to wrap foot for footwear, in a single layer, multiple layer or inner layer, in the form of a shoe, boot or sneaker) would result in in an upper as claimed comprising the first yarn (see [0036]).  Chang also teaches clothing and covering having features including knitting (among others) ([0017]).  

In the alternative, in the event that Chang is found not to teach an upper, or a plurality of knit loops from the first and second yarns as claimed, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have knitted the natural fabric fibers together with the elastic fabric fibers in order to impart stretchability to the knitted fabric, and it would further have been obvious to provide this fabric in an upper of Chang’s footwear in order to obtain a shoe, boot or sneaker in the form of a one-piece moisture-absorbent and stretchable sock-like seamless material that comfortably wraps a foot, as suggested by Chang ([0017], [0026]-[0027], [0036] and claims 6 and 16).

Regarding claims 6-8, the examiner notes that claims 6-8 include product-by-process limitations.  The examiner notes Chang teaches clothing and coverings having a variety of features, including preshrunk features ([0017]).  Thus, the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.

Regarding claims 10-11, Chang teaches that the seamless material can be imbedded with material selected from the group consisting of activated charcoal, baking soda, and magnets ([0036]; also see [0022]-[0023] and [0062]).

Regarding claims 13 and 20, Chang teaches clothing and covering having features selected from the group consisting of (among others) mesh, wool, corduroy, crochet, velvet, velveteen, velour, satin, lace, cable, pique, honeycomb, sequin, chiffon, fleece, flannel, felt, denim, gabardine, herringbone, paisley, shield, shade, cover, cloth, towel, terry, braid, twist, net, canvas, needlework, quilt, embroidery, tapestry, upholstery, pattern, stitching, sewing, knitting, weaving, quilting, crafting and tailoring ([0017]).  In addition, or in the alternative, Chang teaches that the synthetic fabric includes (among others) microfiber and fiberglass ([0025]).

Regarding claims 23 and 33, Chang teaches that at least one layer is selected from the group consisting of disposable, replaceable, washable, and reusable ([0019]).

Regarding claims 30 and 32, Chang teaches that the synthetic fabric includes (among others) nylon and polyester ([0025]).


Claim Rejections - 35 USC § 103

Claims 6-8, 13, 20 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0071978 A1), as applied to claims 1 and 18 above, further in view of Takada (US Patent No. 5,598,615).

Regarding claims 6-8 and 34-36, Chang remains as applied above.

In the event that Chang is found not to teach wherein the final product is formed by exposing at least the knitted textile to liquid water or steam to achieve a shrunken size of the knitted textile; and wherein the shrunken size of the knitted textile in the final product does not further shrink when exposed to liquid water or steam, Takada is relied upon as applied below.

Takada teaches wherein spun silk or pure silk are provided in the form of threads, and the threads are imparted with viscosity before subjecting said threads to a knitting operation by a pile knitting machine to prepare jersey; said jersey is dipped into a lukewarm water having a temperature between 50 to 85 degrees centigrade for a period of 2 to 5 hours to refine said jersey and is dried while the jersey is caused to shrink (Abstract, cols. 1-2 lines 58-12, and col. 2 lines 35-64).  Takada teaches that, moreover, such products, while being 100% of silk material, are subjected to a shrinkage process to the maximum degree so that consumers can wash the products with water or lukewarm water (col. 4 lines 33-49).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have subjected the knitted textiles of Chang to shrinkage to the maximum degree, such as by dipping the textiles in lukewarm water of 50 to 85 degrees centigrade, in order to realize commercialization of high quality silk jersey fabrics having a velvety texture, for use in towels, bed sheets, bed covers, hats, ornaments for rooms, and shoes, wherein consumers can wash the products with water or lukewarm water, as taught by Takada (Abstract, cols. 1-2 lines 58-12; col. 2 lines 35-64; and col. 4 lines 33-49).


Regarding claim 13, Takada teaches that a velvety texture is obtained (cols. 1-2 lines 58-12).
Regarding claim 20, Takada teaches preparing piles and textile ground (cols. 1-2 lines 58-12).


Response to Arguments

Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Chang does not disclose each and every element of the claimed invention.  Applicant contends that even if, arguendo, Chang does disclose each and every element of the claimed invention, which Applicant does not concede, Chang does not describe each element arranged or combined in the same way as the pending claims, and that, in fact, the only examples of combinations of the variety of items, features, layers, fabric, and function described in Chang are 26 examples for leakproof clothing and coverings found in paragraph [0052].   Applicant also contends that the only mention of preshrinking in Chang does not explain what is preshrunk or how any preshrinking is applied to the clothing or covering, layer, fabric, etc. of Chang.

Regarding these contentions, the examiner notes that Chang teaches clothing and coverings having features selected from a group that includes preshrunk features ([0017]).  Thus, with regard to the product claims 1, 6-8 and 31, it is the examiner’s position that Chang meets the claimed limitation of a final product that has been formed to achieve a shrunken size as claimed.  In this regard, the product being claimed appears to be the same as or obvious over the prior art product, and thus, the burden remains on Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  With regard to the method claims 34-36, the examiner notes that Takada is relied upon as teaching the claimed steps for achieving a shrunken size.

With regard to combinations of the claimed limitations, the examiner notes that independent claims 1 and 31 are not limited to consisting of the recited components.  Chang teaches a clothing and covering system with various functions comprising at least one item, having at least one layer, at least one fabric, and at least one function, wherein the functions include seamless footwear, odor absorption and cleansing (Abstract).  The examiner notes that Chung further teaches specific examples of structure and materials that provide the disclosed functions (e.g. [0036] and [0043]; also [0026] and [0052]).  Thus, the examiner notes that Chang teaches how the disclosed elements are connected and thus would meet the claimed limitations.  However, in the event that Chang is found not to anticipate claims 1 and 31, it is the examiner’s position that Chang provides sufficient reasons, both explicitly and implicitly, for one having ordinary skill in the art to have chosen to incorporate the disclosed functions and materials. 

Contention (2): Applicant contends that silk and spider silk have many differences including their material composition and structure that result in different functioning and properties of spider silk versus silk.  Applicant also contends that, as discussed (previously) in the Declaration, shrinking a knitted spider silk textile created a surprising result of shrinking approximately 20% in the weft direction versus approximately 30% in the warp direction, and that therefore, it would not have been obvious to a person of skill in the art to have created a final product formed as claimed.

Regarding these contentions, the examiner notes that applicant has not yet demonstrated why it would have been unobvious to shrink a product comprising spider silk, or specifically to have treated spider silk differently from another type of silk (e.g. silk obtained from worms) with regard to shrinking.  In this regard, the examiner notes that Takada teaches a silk velvet textile that may comprise spun silk or pure silk, and Takada is not limited with regard to the source of the silk used in the invention (Abstract and claim 1).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0183841 A1 and US 2016/0222579 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789